Xeturn Date: No ale.sehedulegog7 Document #: 1-1 Filed: 10/12/20 Page 1 of 25 PagelD #:3
_dearing Date: 12ST aso ODA 10:00 AM

>durtroom Number: 2302

ton: Dictr} FILED
Tk Cone IL 8/21/2020 11:28 AM
DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL
2020CH05489
10185443
2120 - Served 2121 - Served
2220 - Not Served 2221 - Not Served
2320 - Served By Mail 2321 - Served By Mail
2420 - Served By Publication 2421 - Served By Publication
Summons - Alias Summons (08/01/18) CCG 0001 A

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

GEORGE PAPPAS
(Name all parties) | ©... n442020CH05489

HAMDI, INC., et al.

 

¥] SUMMONS [] ALIAS SUMMONS

To each Defendant:

YOU ARE SUMMONED and required to file an answet to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appeatance and pay the required fee within thirty
(30) days after service of this Summons, not counting the day of service. To file your answet or
appearance you need access to the internet. Please visit www.cookcoun tyclerkofcourt.org to initiate
this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
the last page of this document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief
requested in the complaint.

To the Officer:

This Summons must be returned by the officer or other person to whom it was given for service,
with endorsement of service and fees, if any, immediately after service. If service cannot be made,

this Summons shall be returned so endotsed. This Summons may not be served later than thirty (30)
days after its date.

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page 1 of 3
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 2 of 25 PagelD #:4
Summons - Alias Summons (08/01/18) CCG 0001 B

E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
create an account with an e-filing service provider. Visit http: / /efile.illinoiscourts.gov/ service-providers.htm
to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http:/ /
www.illinoiscourts.gov/FAQ/ gethelp.asp, or talk with your local circuit clerk’s office.

8/21/2020 11:28 AM DOROTHY BROWN

 

 

Atty. No.: 27010 Fiem ID) Witness:
Atty Name; Ryan M. Kelly/Anderson+Wanca

 

 

 

Atty. for: Plaintiff
Addtess: 2701 Algonquin Rd., Suite 500

   

 

 

Date of Service: S & 7 , vo 20
(To be inserted by officer on copy left with
Stores _ UL Zip: 60008 Defendant or other person):

‘Telephone: 847-368-1500

City; Rolling Meadows

 

 

Primary Email; buslit@andetsonwanca.com

 

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page 2 of 3
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 3 of 25 PagelD #:5

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

( — District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

(District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153
District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

C: District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

(“Domestic Violence Court
555 W Hartison
Chicago, IL 60607

(Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

© Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments
~ — Civil Division
Richard J Daley Center
50 W Washington, Rm 601
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm
Chancery Division
Richard J Daley Center
50 W Washington, Rm 802
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Civil Appeals

Richard J Daley Center

50 'W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 'W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
cookcountyclerkofcourt.org
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 4 of 25 PagelD #:6

CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, CHANCERY DIVISION

GEORGE PAPPAS, individually and as the )
representative of a class of similarly-situated )
persons, )
Plaintiff, )
v. )
HAMODI, INC. an Illinois corporation, and ) Civil Action No. 2020CHO5489
DPPPMG LLC, PITA PITA PREP LLC, PITA PITA )
HOFFMAN ESTATES, LLC, and PITA PITA ) CLASS ACTION
LOMBARD, LLC, Illinois limited liability )
companies, )
Defendants. )

SERVICE LIST

HAMDIINC. (assumed name Pita Pita Grill)
c/o Mustafa Hammad, Reg. Agent & President
242 Southwick Lane (residential address)
Schaumburg, IL 60173

DPPPMG LLC (assumed name Pita Pita Mediterranean Grill — Des Plaines)
Principal Address:
242 Southwick Lane

Schaumburg, IL 60173 Mustafa Hammad, Rana | Zaid - Managers @ Southwick address
OR

c/o ZMA Legal, Reg. Agent
500 Lake Cook Rd. - STE 350
Deerfield, IL 60015

PITA PITA PREP LLC

Principal Address:

1676 Carolina Dr. (residential address)

Elk Grove Village, IL

Reg. Agent & Manager: Mustafa Hammad (at same address)

PITA PITA HOFFMAN ESTATES, LLC

Principal Address:

4613 West Higgins Road (actual restaurant)

Hoffman Estates, IL 60192

Reg. Agent & Manager: Mustafa Hammad (at EGV address)

PITA PITA LOMBARD, LLC

Principal Address:

211 S. Roosevelt Road (actual restaurant)
Lombard, IL 60148

Reg. Agent & Manager: Mustafa Hammad (at EGV address)
%eturn Date: No retura dateisohedwled6067 Document #: 1-1 Filed: 10/12/20 Page 5 of 25 PagelD #:7

tearing Date: 12/21/2020 10:00 AM - 10:00 AM

Zourtroom Number: 2302 FILED

Te eee eains at 8/21/2020 11:28 AM
CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN

CIRCUIT CLERK
COUNTY DEPARTMENT, CHANCERY DIVISION COOK COUNTY. IL

pa 2020CH05489
GEORGE PAPPAS, individually and as the

representative of a class of similarly-situated
persons,

10185443

Plaintiff,
Civil Action No2020CH05489
v.
HAMDI, INC. an Illinois corporation, and
DPPPMG LLC, PITA PITA PREP LLC, PITA
PITA HOFFMAN ESTATES, LLC, and PITA

PITA LOMBARD, LLC, Illinois limited
liability companies,

)
)
)
)
)
)
)
) CLASS ACTION
)
)
)
)
)
)
Defendants. )
CLASS ACTION COMPLAINT
Plaintiff, GEORGE PAPPAS (‘Plaintiff’), through his attorneys, brings this action on
behalf of himself and all others similarly situated and alleges the following against Defendants,
HAMDI, INC., DPPPMG LLC, PITA PITA PREP LLC, PITA PITA HOFFMAN ESTATES,
LLC, and PITA PITA LOMBARD, LLC. (“Defendants”):
PRELIMINARY STATEMENT
L. This case challenges Defendants’ practice of sending unsolicited automated text
messages to the cellular telephones of Plaintiff and Class members in violation of the Telephone
Consumer Protection Act of 1991 (“TCPA”), and the regulations promulgated thereunder by the
Federal Communications Commission (“FCC”).
Z. The Defendants sent at least two (2) unauthorized text message to Plaintiff's cell
phone using an automatic telephone dialing system (“ATDS” or “auto-dialers”) for the purpose of

soliciting business from Plaintiff.
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 6 of 25 PagelID #:8

3: The TCPA regulates, among other things, the use of ATDS. Specifically, the TCPA
prohibits the use of auto-dialers to make any call to a cellular telephone number in the absence of
an emergency or the prior express consent of the person being called. 47 U.S.C. § 227(b)(1)(A)(iii)
(emphasis added),

4. The TCPA defines ATDS as “equipment that has the capacity - (A) to store or
produce telephone numbers to be called, using a random or sequential number generator; and (B)
to dial such numbers.” 47 U.S.C§ 227 (a)(1).

3, The FCC is empowered to issue rules and regulations implementing the TCPA.
The FCC has clarified that text messages qualify as “calls” under the TCPA, affirming that:

under the TCPA, it is unlawful to make any call using an automatic telephone dialing

system or an artificial or prerecorded message to any wireless telephone number. Both the
statute and our rules prohibit these calls, with limited exceptions, “to any telephone number
assigned to paging service, cellular service, or any service for which the party is charged.”

This encompasses both voice calls and text calls to wireless numbers including, for

example, short message service (SMS) calls, provided the call is made to a telephone
number assigned to such service.

In re Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, Report
and Order, 18 FCC Red. 14014, 14115 (July 3, 2003) (“2003 Order’) (emphasis added); see Gager
v. Dell Fin. Servs., LLC, 727 F.3d 265, 269 n.2 (3 Cir. 2013).

6. The FCC has further clarified that, except for calls made by tax-exempt nonprofit
organizations or health care messages, any telephone call using an automatic telephone dialing
system that includes or introduces an advertisement or constitutes telemarketing must have prior

express written consent as provided at 47 C.F.R. § 64. 1200(£)(8) to be compliant with the TCPA.

 

47 C.F.R. § 64.1200(a)(2). (emphasis added). The FCC defines “telemarketing” as “the initiation
of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 CF.R. § 64.1200(f)(12).
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 7 of 25 PagelD #:9

Ws The FCC has found that automated or prerecorded calls are a greater nuisance and
invasion of privacy than live solicitation calls, and such calls can be costly and inconvenient. The
FCC also recognized that wireless customers are charged for incoming calls whether they can pay
in advance or after the minutes are used. 2003 Order, 18 FCC Red. 14014, 14115.

8. The TCPA also prohibits telemarketers from making telephone solicitations to
persons who have listed their telephone numbers on the National Do Not Cal] Registry, a database
established by the FCC in 2003 to allow consumers to exclude themselves from telemarketing calls
unless they consent to receive the calls ina signed, written consent.

9. Consumers who do not want to receive telemarketing calls may indicate their
preference by registering their telephone numbers on the National Do Not Call Registry. 47 C.F.R.
§ 64.1200(c)(2). TCPA regulation 47 C.F.R. § 64.1200(c) provides that “[n]o person or entity
shall initiate any telephone solicitation” to “[a] residential telephone subscriber who has registered
his or her telephone number on the national do-not-call registry of persons who do not wish to
receive telephone solicitations that is maintained by the Federal Government.”

10. These registrations must be honored indefinitely, or until the registration is
cancelled by the consumer or the telephone number is removed by the database administrator. Jd.

11. Because a telephone subscriber listed on the Registry must take an affirmative step
to register his or her number, a telemarketer who wishes to call a person listed on the Registry
must take a similarly affirmative step, and must obtain the registrant’s signed, written agreement
to be contacted by the telemarketer. Id. § 64.1200(c)(2)(ii), The written agreement must also
include the telephone number to which the calls may be placed. Id.

12. A person whose number is on the Registry and has received more than one

telephone solicitation within any twelve-month period by or on behalf of the same entity in
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 8 of 25 PagelD #:10

violation of the TCPA, can sue the violator and seek the greater of actual damages or $500, a figure
that may be trebled for willful or knowing violations. 47 U.S.C. § 227(c)(5).

13. Plaintiff, on behalf of himself and all others similarly situated, brings this case as a
class action asserting claims against Defendants under the TCPA.

14. ‘Plaintiff is informed and believes, and upon such information and belief avers, that
this action is based upon a common nucleus of operative facts because the unsolicited automated
text messages at issue were and are being sent in the same or similar manner. This action is based
on the same legal theory, namely liability under the TCPA.

15. This action seeks relief expressly authorized by the TCPA: (a) injunctive relief
enjoining Defendants from sending unsolicited automated text messages without prior express
consent; (b) injunctive relief enjoining Defendants from sending unsolicited automated text
messages that includes or introduces an advertisement or constitutes telemarketing without prior
express written consent; and (c) an award of statutory damages in the minimum amount of $500
for each violation of the TCPA, and, in the event of finding a willful or knowing violation, to have
such damages trebled, as provided by § 227(b)(3) of the Act.

JURISDICTION AND VENUE

16. Jurisdiction is proper pursuant to 735 ILCS 5/2-209.

17. Venue is proper pursuant to 735 ILCS 5/2-101 in this Court because Defendants’
principal place of business is located in and the cause of action arose in Cook County.

PARTIES

18. Plaintiff, GEORGE PAPPAS, is, and at all times mentioned herein was, a citizen

of Illinois,
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 9 of 25 PagelD #:11

19. Defendant, HAMDI, INC., is an Illinois corporation, and Defendants, DPPPMG
LLC, PITA PITA PREP LLC, PITA PITA HOFFMAN ESTATES, LLC, and PITA PITA
LOMBARD, LLC, are Illinois limited liability companies that operate Pita Pita restaurants in the
west and northwest suburbs of Chicago.

20. Whenever in this Complaint it is alleged that Defendants committed any act or
omission it is meant that Defendants’ officers, directors, members, managers, employees, and/or
agents committed such act or omission and that at the time such act or omission was committed, it
was done with the full authorization, ratification or approval of Defendants or was done in the
routine normal course and scope of employment of Defendants’ officers, directors, members,
managers, employees, and agents.

FACTS

21. On or about June 12, 2020, Defendants sent Plaintiff a text message to his cellular
telephone number via ATDS, as defined by 47 U.S.C. § 227(a)(1), without first obtaining Plaintiff's
written consent. A true and correct copy of the screenshot of the Text is attached hereto as Exhibit
A.

22. The June 12, 2020 Text states in part: “Pita Pita: Celebrate International Falafel
Day with us! Free Falafel with any order over $10 every Friday this month! #FryYay!”

23. On or about August 1, 2020, Defendants sent Plaintiff a second text message to his
cellular telephone number via ATDS, as defined by 47 U.S.C. § 227(a)(1), without first obtaining
Plaintiff's written consent. A true and correct copy of the screenshot of the Text is attached hereto
as Exhibit B.

24. The August 1, 2020 Text states: “We’re excited — 2 new combo deals at Pita Pita!

Wrap, Fries Drink for $11/tax; Bowl and Drink for $ 12/tax; See ya soon!
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 10 of 25 PageID #:12

25. Each text message is similar in nature in that they provide promotional content for
Defendants’ products and were sent with the goal of enticing Plaintiff to purchase food at its
restaurants.

26. Each text is impersonal in nature and the message in each utilizes boilerplate
language. Thus, on information and belief, the Texts were sent to recipients en masse.

27. Based on the foregoing, no human directed the text messages to Plaintiff’s cellular
number; rather, Plaintiff's number was called using a random or sequential number generator with
the capacity to store or produce those numbers. In other words, on information and belief,
Defendants sent or transmitted, or had sent or transmitted on its behalf, the Texts to Plaintiff's
cellular telephone using an automatic telephone dialing system as defined by 47 U.S.C. §
227(b)(1)(A) and the FCC,

28. _ Plaintiff never provided his cellular telephone number to any of the Defendants.

29. Plaintiff registered his cellular telephone number with the National Do Not Call
Registry on May 8, 2009 and never revoked his registration. Plaintiff’s cellular telephone is for
personal use.

30. Plaintiff never requested, desired, permitted, or otherwise provided his prior
express consent or prior express written consent to Defendants to send or transmit the Texts or any
other texts to his cellular telephone.

31. As a result of receiving the Texts, Plaintiff incurred expenses to his wireless service,
wasted data storage capacity, suffered the nuisance, waste of time, and aggravation that
accompanies receipt of such unauthorized advertisements, and was subjected to an intrusion upon

his seclusion and invasion of privacy.
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 11 of 25 PagelID #:13

32: On information and belief, Defendants sent the Texts, or other text messages, en
masse to a list of thousands of randomly generated cellular telephone numbers using an ATDS.

33. On information and belief, Defendants sent the Texts, or other text messages, to
Plaintiff and the Class members using equipment that had the capacity to store or produce
telephone numbers to be called using a random or sequential number generator, and to dial such
numbers without human intervention.

34. On information and belief, Defendants sent the Texts, or other text messages to
Plaintiff and Class members that had their telephone numbers registered in the National Do Not
Call Registry.

35. On information and belief, Plaintiff and the Class members did not provide any of
the Defendants with prior express written consent to receive such text messages and, as a result,
incurred expenses to their wireless services, wasted data storage capacity, suffered the aggravation
that accompanies receipt of such unauthorized advertisements, and were subjected to an intrusion
upon seclusion.

CLASS ACTION ALLEGATIONS
36. Pursuant to 735 ILCS 5/2-801, Plaintiff brings this class action on behalf of the
following Classes:
Autodialed Class
All individuals in the United States who, within the four years prior
to the filing of the instant Complaint, received one or more texts to
their cellular telephones from Defendants through the use of an
automatic dialing system and who did not provide prior express
written consent to receive such text messages.

Do Not Call Registry (“DNC”) Class

All persons whose telephone numbers were listed on the Do Not
Call Registry, and to whom, during the four years prior to the filing
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 12 of 25 PagelD #:14

of this Complaint, more than one non-emergency call within any

twelve-month period was placed by or at the direction of

Defendants.
Excluded from the Class are the Defendants and their officers, directors, shareholders, members,
managers, employees, and agents and members of the Judiciary. Plaintiff reserves the right to
amend the class definition upon completion of class certification discovery.

37. Class Size: Plaintiff is informed and believes, and upon such information and belief
avers, that the number of persons and entities of the Class is numerous and joinder of all members
is impracticable. Plaintiff is informed and believes, and upon such information and belief avers,
that the number of Class members is at least forty (40) based on Defendants’ use of automated and
impersonal text message content sent via a telephone number with an automated message center.

38. | Commonality: Common questions of law and fact apply to the claims of all class
members. Common material questions of fact and law include, but are not limited to, the following:

a. Whether Defendants sent non-emergency text messages to Plaintiff and the

Class members’ cellular telephones using an automatic telephone dialing system;

b. Whether Defendants had prior express written consent to send its automated
text messages;

c. Whether Defendants’ conduct was knowing and/or willful;

d. Whether Defendants are liable for damages, and the amount of such
damages; and

é. Whether Defendants should be enjoined from such conduct in the future.

39.  Typicality: Plaintiff’s claims are typical of the claims of all Class members.
Plaintiff received the same or other unsolicited text messages as the other Class members sent by

or on behalf of Defendants advertising the availability or quality of goods and services of the
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 13 of 25 PagelD #:15

Defendants during the Class Period. Plaintiff is making the same claims and seeking the same
relief for himself and all Class members based upon the same federal statute. Defendants have
acted in the same or in a similar manner with respect to the Plaintiff and all the Class members by
sending Plaintiff and each member of the Class the same or other text messages.

40. Fair and Adequate Representation: Plaintiff will fairly and adequately represent
and protect the interests of the class. Plaintiff is interested in this matter, has no conflicts, and has
retained experienced class counsel to represent the class.

41. Predominance: Common questions of law and fact predominate over any questions
affecting only individual members. Proof of commonality of facts will establish the right of each
class member to recover. Questions of law and fact common to the claims of Plaintiff and members
of the class, which predominate over individual issues, include, among others:

a. Proof of Plaintiff's claims will also prove the claims of the Class without
the need for separate or individualized proceedings;

b. Evidence regarding defenses or any exceptions to liability that Defendants
may assert and attempt to prove will come from Defendants’ records and will not require
individualized or separate inquiries or proceedings;

c. Defendants have acted and are continuing to act pursuant to common
policies or practices in the same or similar manner with respect to all Class members;

d. The amount likely to be recovered by individual Class members does not
support individual litigation. A class action will permit a large number of relatively small claims
involving virtually identical facts and legal issues to be resolved efficiently in one proceeding
based upon common proofs; and

e This case is inherently manageable as a class action in that:
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 14 of 25 PagelD #:16

i; Defendants identified persons or entities to receive the unauthorized
text messages and Defendants’ computer and business records will likely enable Plaintiff to readily
identify class members and establish liability and damages;

ii. Liability and damages can be established for Plaintiff and the Class
with the same common proofs;

iii. Statutory damages are provided for in the statute and are the same
for Plaintiff and all Class members and can be calculated in the same or a similar manner;

iv. A class action will result in an orderly and expeditious
administration of claims and it will foster economics of time, effort, and expense;

v. A class action will contribute to uniformity of decisions concerning
Defendants’ practices; and

Vi. As a practical matter, the claims of the Class are likely to go
unaddressed absent class certification.

COUNT I
Violation of the TCPA, 47 U.S.C. § 227(b)(3)

42. Plaintiff incorporates by reference paragraphs 1-44 as if fully set forth herein.

43. The Texts Defendants sent Plaintiff and the Class members are advertisements as
defined by 47 C.F.R. § 64. 1200(f)(1) because they promote Defendants’ property, goods, or
services.

44. Defendants and/or its agent(s) sent the Texts, or other unsolicited automated text
messages to the cellular telephone number of Plaintiff and the other Class members en masse

without their prior express written consent.

10
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 15 of 25 PagelID #:17

45. Defendants sent the Texts, or had them sent on their behalf, using an automatic
telephone dialing system or device which has the capacity to store or produce telephone numbers
to be called using a random or sequential number generator, and to dial such numbers.

46. Defendants utilized equipment that sent the text messages, including the Texts, to
Plaintiff and other Class members simultaneously and without human intervention,

47. By sending the unsolicited text messages to Plaintiff and the Class, Defendants
violated 47 U.S.C. § 227(b)(1)(A)(iii).

48. As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the TCPA,
Plaintiff and the Class were harmed and are each entitled to a minimum of $500.00 in damages for
each violation. Plaintiff and the Class are also entitled to an injunction against future calls by

Defendants.

COUNT II
Willful and/or Knowing Violation of the TCPA, 47 U.S.C. § 227(b)(3)

49. Plaintiff incorporates by reference paragraphs 1-41 as if fully set forth herein.

50. The Texts Defendants sent Plaintiff and the Class are advertisements as defined by
47 C.F.R. § 64.1200(£)(1) because they promotes Defendants’ property, goods, or services,

31. Defendants and/or its agent sent the Texts, or other unsolicited automated text
messages to the cellular telephone number of Plaintiff and the Class members en masse without
their prior express written consent.

52. Defendants sent the Texts, or had them sent on their behalf, knowingly using an
automatic telephone dialing system or device which has the capacity to store or produce telephone

numbers to be called using a random or sequential number generator, and to dial such numbers.

1]
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 16 of 25 PagelD #:18

53. Defendants knowingly utilized equipment that sent the text messages, including the
Texts, to Plaintiff and other Class members simultaneously and without human intervention.
54. Defendants knew that it did not have prior express written consent to send the Text

to Plaintiff and the Class.

55. On information and belief, Defendants knew, or willfully ignored the fact, that its
conduct as alleged herein violated the TCPA.

56. As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the TCPA,
Plaintiff and the Class were harmed and entitled to statutory relief.

57. Asa result of Defendants knowing that Plaintiff and the Class had not given prior
express written consent to receive the text messages, the Court should treble the amount of
statutory damages available to Plaintiff and the Class.

COUNT IT

Violation of the TCPA, 47 U.S.C. § 227(c)

(Do Not Call Registry)

58. Plaintiff incorporates by reference paragraphs 1-41 as if fully set forth herein.

59. On information and belief, Defendant violated 47 C_E.R. § 64,1200(c) by initiating
calls for telemarketing purposes to residential and wireless telephone subscribers who had
registered their telephone numbers in the National Do Not Call Registry, such as Plaintiff and the
DNC Class, without instituting procedures that comply with the regulatory minimum standards as
described in 47 C.F.R. § 64.1200(c)(2)(i).

60. On information and belief, Defendant never obtained prior express written
permission to send Plaintiff or the DNC class members the Texts, or other text messages.

61. Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the DNC Class

members received more than one telephone call in a 12-month period made by or on behalf of

12
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 17 of 25 PagelD #:19

Defendant. As a result of Defendants’ conduct as alleged herein, Plaintiff and the DNC Class
suffered actual damages and, under section 47 U.S.C. § 227(c), are each entitled, inter alia, to
receive up to $500 in damages for such violations.

62. To the extent Defendants’ misconduct is determined to be willful and knowing, the
Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of Statutory damages
recoverable by the members of the Class.

WHEREFORE, Plaintiff GEORGE PAPPAS, individually and on behalf of all others
similarly situated, demands judgment in his favor and against Defendants, HAMDI, INC.,
DPPPMG LLC, PITA PITA PREP LLC, PITA PITA HOFFMAN ESTATES, LLC, and PITA
PITA LOMBARD, LLC, jointly and severally, as follows:

A. That the Court adjudge and decree that the present case may be properly maintained
as a class action, appoint Plaintiff as the representative of the Class, and appoint the Plaintiff's
counsel as counsel for the Class;

B. That the Court award actual monetary loss from such violations or the sum of five
hundred dollars ($500.00) for each violation, whichever is greater, and award treble damages if
the violations were done willfully and/or knowingly;

A That the Court award costs and prejudgment interest from the date the Text was
sent to the date the Court enters judgment;

D. That the Court enjoin the Defendants from additional violations; and

E. That the Court provide such further relief as the Court may deem just and proper.

13
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 18 of 25 PagelD #:20

Respectfully submitted,

GEORGE PAPPAS, individually and as the
representative of a class of similarly-situated
persons,

By: /s/ Ryan M. Kelly
Ryan M. Kelly

ANDERSON + WANCA

Cook County Firm #57010

3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Telephone: 847-368-1500
Facsimile: 847-368-1501
rkelly@andersonwanca.com

14
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 19 of 25 PagelD #:21

EXHIBIT A
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 20 of 25 PageID #:22

     

3:30 4 > +
Done 5of5
<@ c 7
873-38 >

Text Message
Today 715 PM

Pita Pita: Celebrate International
Falafel Day with us! Free Falafel with
any order over $10 every Friday this
month! #FryYay!

To unsub txt STOP
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 21 of 25 PagelD #:23

EXHIBIT B
  

FILED DATE: 8/21/2020 11:28 AM 2020CH05489

LO/12/20 Page 22 of 25 PagelD #:24

    
 
  

Text Message
Sat, Aug 1, 12:50 PM

We're excited - 2 new combo deals
at Pita Pita!

Wrap, Fries, Drink for $11/tax

Bowl and Drink for $12/tax

See ya soon!

To unsub txt STOP

 
Xeturn Date: No date,seheduleds7 Document #: 1-1 Filed: 10/12/20 Page 23 of 25 PagelD #:25
dearing Date: 1 ot tote ARO AES 0d AM

2ourtroom Number: 2302 FILED

-ccation: District 1

ccation oe : Sal 8/24/2020 3:31 PM
CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN

CIRCUIT CLERK
COUNTY DEPARTMENT, CHANCERY DIVISION COOK COUNTY, IL

2020CH05489
GEORGE PAPPAS, individually and as the

Tepresentative of a class of similarly-situated
persons,

10209608

Plaintiff,

Civil Action No. 2020CH05489
v.

)
)
)
)
)
)
)
) CLASS ACTION
HAMDI, INC. an Illinois corporation, and )
DPPPMG LLC, PITA PITA PREP LLC, PITA )
PITA HOFFMAN ESTATES, LLC, and PITA )
PITA LOMBARD, LLC, Illinois limited )
liability companies, )
)
)

Defendants.
PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
Plaintiff, George Pappas, by his attorneys, respectfully moves this Court, pursuant to 735

ILCS 5/2-801, et seq., to certify for class action treatment the following classes, as described in

Plaintiff's Class Action Complaint:
Autodialed Class

All individuals in the United States who, within the four years
prior to the filing of the instant Complaint, received one or more
texts to their cellular telephones from Defendant through the use of
an automatic dialing system and who did not provide prior express
written consent to receive such text messages.

Do Not Call Registry (“DNC”) Class

All persons whose telephone numbers were listed on the Do Not
Call Registry, and to whom, during the four years prior to the filing
of this Complaint, more than one non-emergency call within any
twelve-month period was placed by or at the direction of
Defendant.

Plaintiff will file a supporting Memorandum of Law in due course.
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 24 of 25 PagelD #:26

WHEREFORE, Plaintiff, George Pappas, prays that this Court enter an order pursuant to

735 ILCS 5/2-801 certifying for class treatment the class set forth herein.

Ryan M. Kelly

ANDERSON + WANCA

3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Telephone: 847/368-1500

Email: rkelly@andersonwanca.com
Firm No. 57010

Counsel for the Plaintiff and the Class

Respectfully submitted,

GEORGE PAPPAS, individually, and on behalf of
all others similarly situated,

/s/Ryan M. Kelly
One of his Attorneys
Case: 1:20-cv-06067 Document #: 1-1 Filed: 10/12/20 Page 25 of 25 PagelD #:27

CERTIFICATE OF SERVICE

I hereby certify that on August 24, 2020, I electronically filed the foregoing Motion for
Class Certification with the Clerk of the Court using the court’s electronic filing system which

will send notification of such filings to all counsel of record and a copy will be served upon
Defendants along with the Summons and Complaint.

/s/ Ryan M. Kelly
